Exhibit 99.10 17 July 2015 consent of qualified person I, Johan Odendaal, do hereby consent to the public filing of the updated technical report titled A Technical Report on the Blanket Mine in the Gwanda Area, Zimbabwe (Minxcon Reference: M14-056a), prepared for Caledonia Mining Corporation and dated 9 July 2015 (the “Technical Report”). I also consent to any extracts from or a summary of the Technical Report in the Press Release of Caledonia Mining Corporation dated 17 July 2015. I certify that I have read the Press Release being filed by Caledonia Mining Corporation and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Yours Sincerely Johan Odendaal DIRECTOR - MINXCON
